 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Pacific Logistics Corp,                        No. CV-19-05023-PHX-SMB
10                   Plaintiff,                      ORDER    GRANTING    PACIFIC
                                                     LOGISTICS CORP’S EX PARTE
11    v.                                             MOTION FOR EARLY DISCOVERY
                                                     (SEALED)
12    Pacific Logistics Priority Mail, et al.,
13                   Defendants.
14
15          The Court has reviewed Plaintiff Pacific Logistics Corp’s Ex Parte Motion for
16   Early Discovery.      Having considered the Motion, the Memorandum of Points and
17   Authorities, the Declarations of Milord A. Keshishian and Eric Hockersmith, the
18   arguments, the exhibits, the proposed subpoenas, and all of the files, records, and
19   proceedings herein, and finding good cause therefore, the Court herby GRANTS
20   Plaintiff’s Motion.
21   I.     Background
22           Pacific Logistics Corp (“PLC”) is a world renowned high quality shipping and
23   freight services company with commended customer service.         Declaration of Eric
24   Hockersmith (“Hockersmith Decl.”), ¶3. For over twenty years, PLC has used the Pacific
25   Logistics™ and Pacific Logistics Corp™ as marks, including on its website, advertising,
26   business cards, as part of its www.pacific-logistics.com domain name, and even on its
27   office building and vehicles as shown below:
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10   Hockersmith Decl., ¶4. PLC has developed its great reputation and continuously and
11   exclusively used the Pacific Logistics Corp™, PLC PACIFIC LOGISTICS® plus design,
12   and PLC® marks (collectively the “Pacific Logistics Marks”) in the shipping and freight
13   industries. Hockersmith Decl., ¶5. Specifically, PLC owns federally incontestable
14   trademark registrations for PLC PACIFIC LOGISTICS CORP design mark (Registration
15   No. 4,245,361) and PLC word mark (Registration No. 4,245,364), both marks are
16   registered in connection with services in International Class 39, namely: “Freight
17   transportation by truck, rail, air and ship; Freight transportation consultation in the field
18   of freight transportation by truck, rail, air and ship; Supply chain logistics and reverse
19   logistics services, namely, storage, transportation and delivery of goods for others by
20   truck, rail, air and ship.” Hockersmith Decl., ¶¶6-7. PLC also uses its marks on its website
21   and in its www.pacific-logistics.com domain. Hockersmith Decl., ¶8.
22
23          Pacific Logistics Priority Mail (“PLPM”), John Doe, Doe Defendants, and Roe
24   Corporations (collectively, “Defendants”) knowingly and willfully adopted a highly
25   similar trademark in order to benefit from PLC’s efforts.
26
27
28


                                                 -2-
 1
 2
 3
 4                   PLC’s Mark                           Defendants’ Accused Mark
 5
 6          Defendants further attempt an aura of legitimacy by publishing a website similar
 7   to the Plaintiff to further confuse consumers.
 8
 9
10
11
12
13
14
15
16                                        PLC’s Website
17
18
19
20
21
22
23
24
25
26                                     Defendants’ Website
27          Plaintiff alleges these actions merely perpetuate a façade for Defendants to scam
28
     innocent customers and prevent them from realizing the shipping services they sought out.


                                                 -3-
 1   Plaintiff alleges Defendants have successfully confused consumers into believing that
 2   they are associated with Plaintiff.
 3          Plaintiff alleges Defendants operate a fake website storefront using the confusingly
 4   similar www.pacificlogisticsprioritymail.com domain name for a non-existent shipping
 5   company since January 2018, almost twenty years after PLC’s first date of use.
 6   Declaration of Milord A. Keshishian (“Keshishian Decl.”), ¶¶6, 29. Plaintiff alleges
 7   Defendants’ website includes fake customer testimonials and fake organization members.
 8
     Keshishian Decl., ¶¶7-11.      Plaintiff alleges Google and LexisNexis Public Record
 9
     searches establish the testimonial customers and organization members are fake.
10
     Keshishian Decl., ¶¶13-22. Plaintiff alleges Defendants’ website provides two locations
11
     in the United States, but Google Maps searches of the properties identify other businesses
12
     and do not list Defendants’ PLPM company. Keshishian Decl., ¶23. Additionally,
13
     Plaintiff alleges Defendants use no less than three different email address extensions,
14
     including                                         pacificlogisticsprioritymail@gmail.com,
15
     contact@pacificlogisticsprioritymail.com,         and     goerge.brolin@bestlogistic.com
16
     (purported Chairman and CEO’s email address). Keshishian Decl., ¶¶6, 24-25, 28.
17
     Plaintiff contends the latter two email addresses are displayed on the Defendants’ website;
18
19   however, they do not connect to a real inbox proving that Defendants are not a legitimate

20   shipping and freight company and that the phone number does not connect to an actual

21   person. Keshishian Decl., ¶24-25, 33-34.

22          On or about August 7, 2019, Catherine Gallagher – an actually confused consumer

23   – emailed PLC through its info@pacific-logistics.com address. Hockersmith Decl., ¶10.
24   Ms. Gallagher, mistakenly believing that PLC and Defendants were the same entity,
25   inquired about her package’s delivery status since she paid Defendants’ insurance fees,
26   attaching a screenshot of Defendants’ invoice. Hockersmith Decl., ¶10. Prior to this
27   communication, PLC never interacted with Ms. Gallagher and she was never one of its
28   customers. Hockersmith Decl., ¶11. Prior to Ms. Gallagher’s contact, PLC was not aware


                                                 -4-
 1   of Defendants’ fraudulent operations. Hockersmith Decl., ¶12.
 2          PLC forwarded Ms. Gallagher’s email to its counsel Milord A. Keshishian, and he
 3   contacted Ms. Gallagher to alleviate her actual confusion and inform her that PLC and
 4   Defendants were not related entities.      Keshishian Decl., ¶¶26-27.      Ms. Gallagher
 5   responded by providing screenshots of her Western Union money transfer to Defendants
 6   for “refundable insurance,” and forwarded her previous communications with Defendants.
 7   Keshishian Decl., ¶¶27-28.
 8
            Ms. Gallagher’s email communications with PLPM demonstrate a typical scam to
 9
     pressure Ms. Gallagher to pay additional fees via untraceable methods with a false
10
     promise of receiving her package. Keshishian Decl., ¶28. PLPM advised Ms. Gallagher
11
     she needed to pay $310 for additional “insurance” before the product could be shipped,
12
     which it would “refund” after the delivery. Keshishian Decl., ¶28. Ms. Gallagher
13
     complied and paid PLPM $310 via an untraceable Western Union transfer, PLPM then
14
     stated the package had insufficient “stamps” and required further payment of either an
15
     additional $322 for a three-year term or $505 for a five-year term for the release of her
16
     package. Keshishian Decl., ¶28. Ms. Gallagher expressed her frustration with PLPM,
17
     calling them “scammers,” to which they responded that she was following bad advice and
18
19   needed to remit payment. Keshishian Decl., ¶28. Ms. Gallagher then contacted Plaintiff

20   – believing it was related to PLPM – regarding the delivery status of her package.

21   Hockersmith Decl., ¶10.

22          Plaintiff contends Defendants have succeeded in not only infringing PLC’s

23   trademarks and harming its goodwill, but also defrauding consumer.
24   II.    Discussion
25          A court order is required to conduct discovery prior to a Rule 26(f) conference
26   between the parties. See Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from
27   any source before the parties have conferred as required by Rule 26(f), except ... by court
28   order.”). “In fashioning Rule 26(d) discovery orders, the district court wields broad


                                                -5-
 1   discretion.” Marketo, Inc. v. Doe, No. 18-CV-06792-JSC, 2018 WL 6046464, at *1 (N.D.
 2   Cal. Nov. 19, 2018) (citing Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.
 3   2003)).
 4          Courts within the Ninth Circuit apply a “good cause” standard in determining
 5   whether to permit early discovery. Third Degree Films, Inc. v. Does 1-131, 280 F.R.D.
 6   493, 499 (D. Ariz. 2012). “Good cause may be found where the need for expedited
 7   discovery, in consideration of the administration of justice, outweighs the prejudice of the
 8
     responding party.” Marketo, 2018 WL 6046464, at *1 (quoting Semitool, Inc. v. Tokyo
 9
     Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002)).
10
            A plaintiff “should be given an opportunity through discovery to identify the
11
     unknown defendants, unless it is clear that discovery would not uncover the identities, or
12
     that the complaint would be dismissed on other grounds.” Gillespie v. Civiletti, 629 F.2d
13
     637, 642 (9th Cir. 1980). Courts consider four prongs in determining whether there is
14
     “good cause” permitting expedited discovery to identify doe defendants:
15
16
           (1) the plaintiff can identify the missing party with sufficient specificity
17
           such that the Court can determine that defendant is a real person or entity
18
           who could be sued in federal court; (2) the plaintiff has identified all
19
           previous steps taken to locate the elusive defendant; (3) the plaintiff’s suit
20
           against defendant could withstand a motion to dismiss; and (4) the plaintiff
21
           has demonstrated that there is a reasonable likelihood of being able to
22
           identify the defendant through discovery such that service of process would
23
           be possible.
24
25
     Marketo, 2018 WL 6046464, at *2 (citing OpenMind Solutions, Inc. v. Does 1-39, No.
26
     11-CV-03311-MEJ, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7, 2011)).
27
            “In Internet infringement cases, courts routinely find good cause exists to issue a
28


                                                 -6-
 1
     Rule 45 subpoena to discover a Doe defendant’s identity.” UMG Recordings, Inc. v. Doe,
 2
     No. 08-CV-01193-SBA, 2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008). In Marketo,
 3
     the Court granted plaintiff’s ex parte motion for early discovery to learn the true identities
 4
     of the doe defendants that infringed its trademarks by using them in connection with
 5
     similar services. Marketo, 2018 WL 6046464, at *1. In G.N. Iheaku, the court granted
 6
     plaintiff’s request for early discovery, allowing plaintiff to serve subpoenas to obtain
 7
     identifying information on doe defendants. G.N. Iheaku & Co. Ltd. v. Does 1-3, No. C
 8
 9   14-02069 LB, 2014 WL 2759075, at *3 (N.D. Cal. June 17, 2014).

10           A.     Identify the Defendants with specificity

11           Under the first factor, “the Court must examine whether the Plaintiff has identified

12   the Defendants with sufficient specificity, demonstrating that each Defendant is a real

13   person or entity who would be subjected to jurisdiction in this Court.” Marketo, 2018 WL
14   6046464, at *2 (quoting Pac. Century Int’l, Ltd. v. Does 1-48, No. 11-3823, 2011 WL
15   4725243, at *2 (N.D. Cal. Oct. 7, 2011)).
16           PLC identified Defendants as a group of individuals and/or entities that registered
17   and own the www.pacificlogisticsprioritymail.com domain name and use three different
18   email     address    extensions,     including     pacificlogisticsprioritymail@gmail.com,
19   contact@pacificlogisticsprioritymail.com,          and      goerge.brolin@bestlogistic.com
20   (purported Chairman and CEO’s email address). PLC also identified the Defendants as
21   those defrauding innocent consumers, like Ms. Gallagher, through use of Plaintiff’s
22
     Pacific Logistics Marks by extorting money under the guise of insurance and postage fees
23
     for shipment fulfillment. Therefore, the Court finds PLC defined the Defendants with
24
     particularity in its Complaint.
25
             B.     PLC’s previous attempts to identify and locate Doe Defendants and
26
                    Roe Corporations
27
             The second prong “is aimed at ensuring that plaintiffs make a good faith effort to
28
     comply with the requirements of service of process and specifically identifying

                                                  -7-
 1   defendants.”    Marketo, 2018 WL 6046464, at *2 (quoting Columbia Ins. Co. v.
 2   seescandy.com, 185 F.R.D. 579 (N.D. Cal. 1999) (internal quotations omitted).
 3          PLC attempted to identify and locate the Defendants by using the information
 4   found on the www.pacificlogisticsprioritymail.com website, running Google and
 5   LexisNexis Public Records searches, and searching for the domain name registrant on the
 6   WhoIs database. Searches were conducted for the following: (1) Pacific Logistics Priority
 7   Mail; (2) Jonathan Briggs; (3) Lisa Briggs; (4) Sultan Malik Oglu; (5) Goerge Brolin; (6)
 8
     Ethan Portman; (7) Richard Kitch; and (8) Sinthia Forester. Keshishian Decl., ¶¶12-19.
 9
     All of the searches are unfruitful because the identified parties are not real persons, there
10
     are several with the same name all of whom cannot be linked to PLPM (particularly Ethan
11
     Portman), and PLPM does not have any public records. Keshishian Decl., ¶¶13-19.
12
     Further, Google searches of the “headquarters” and “branch office” do not return results
13
     identifying PLPM. Keshishian Decl., ¶23. Moreover, PLC called the phone number listed
14
     on the www.pacificlogisticsprioritymail.com website, which did not connect to an actual
15
     person, nor identified that the call was made to PLPM. Keshishian Decl., ¶33-34.
16
     Defendants also use a private registration service to mask their identity with the registrar.
17
     Keshishian Decl., ¶30.
18
19          Additionally, upon learning of Defendants’ activities, PLC attempted to hire a

20   private investigator to identify and locate the Defendants.        Keshishian Decl., ¶35.

21   However, after interviewing prospective investigators, it was clear that this type of

22   investigation was time and cost prohibitive. Keshishian Decl., ¶35.

23          Further, PLC did not report claims of trademark infringement to NameSilo, Privacy
24   Guardian, CloudFlare, and Google fearing that the Defendants may transfer the domain
25   name to registrars outside of the Court’s jurisdiction – or any other U.S. court’s
26   jurisdiction – prior to filing suit as each entity reports any allegations to the alleged
27   infringer. Keshishian Decl., ¶¶36-40, 45.
28          The Court is satisfied with PLC’s previous attempts to identify the Defendants.


                                                 -8-
 1          C.     The Complaint will survive a Motion to Dismiss
 2          This Court has in rem jurisdiction and venue is proper under 15 U.S.C. § 1125 et
 3   seq. because: (1) the Defendants website violates PLC’s trademark rights; (2) PLC is
 4   unable to obtain in personam jurisdiction over Defendants because they operate a
 5   fraudulent scheme from outside of the U.S.; and (3) in rem jurisdiction over domain names
 6   is proper in the place of incorporation of the registrar for the domain name. See 15 U.S.C.
 7   1125(d)(2)(A). Because Defendants’ registrar, NameSilo, is located in Phoenix, Arizona
 8
     and its terms of service indicate jurisdiction in this District, Defendants agreed to this
 9
     Court’s jurisdiction. Keshishian Decl., ¶37.
10
            Further, with regard to the substantive causes of action, PLC has sufficiently
11
     pleaded a trademark infringement claim by showing it has valid, protectable trademarks
12
     and that Defendants use a confusingly similar mark, that has actually caused confusion in
13
     the marketplace. See Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736
14
     F.3d 1239, 1247 (9th Cir. 2013). PLC also has a valid cause of action under the
15
     Anticybersquatting Consumer Protection Act because Defendants registered and use the
16
     Pacific     Logistics      Marks      in       their        infringing     domain        name,
17
     www.pacificlogisticsprioritymail.com,      which       is   confusingly   similar   to   PLC’s
18
19   www.pacific-logistics.com domain. Defendants “acted with bad faith” by designing their

20   website to emulate and copy elements of PLC’s website, including referring to themselves

21   as “Pacific Logistics” throughout the website to defraud consumers. See DSPT Int’l, Inc.

22   v. Nahum, 624 F.3d 1213, 1218-19 (9th Cir. 2010) (listing cyberpiracy elements). These

23   allegations also support claims for unfair competition/false designation of origin, common
24   law trademark infringement, and unfair competition under Cal. Bus. & Prof. Code §
25   17200. See New W. Corp. v. NYM Co. of California, 595 F.2d 1194, 1201 (9th Cir. 1979)
26   (likelihood of confusion is the test used for trademark infringement, unfair competition,
27   and false designation of origin); Cleary v. News Corp., 30 F.3d 1255, 1264 (9th Cir. 1994)
28   (“This Circuit has consistently held that state common law claims of unfair competition


                                                 -9-
 1   and actions pursuant to California Business and Professions Code § 17200 are
 2   ‘substantially congruent’ to claims made under the Lanham Act.”).
 3          Therefore, the Court finds PLC’s Complaint will survive a motion to dismiss.
 4          D.     PLC will be able to identify the Doe Defendants and Roe Corporations
 5                 to effect service
 6          The Court agrees with Plaintiff that Defendants are likely required to provide
 7   accurate personal information to NameSilo, Privacy Guardian, CloudFlare, and Google in
 8
     order to use their services, such as for confirmations of purchases and renewals, email
 9
     reminders, and the like. Therefore, subpoenaing information from these entities limited
10
     to account for the www.pacificlogisticsprioritymail.com domain, will uncover the
11
     Defendants’ names and locations. Gillespie, 629 F.2d at 642-43; Marketo, 2018 WL
12
     6046464, at *3 (“[U]nless it is clear that discovery would not uncover the identities,” early
13
     discovery should be permitted to identify doe defendants.).
14
     III.   Conclusion
15
            The Court finds Plaintiff satisfied all requisite elements and has established good
16
     cause for early discovery. The Court reviewed the proposed subpoenas and find that they
17
     are limited in scope to reveal the identities and locations for the Defendants.
18
19          IT IS HEREBY ORDERED that Pacific Logistics Corp’s Ex Parte Motion for

20   Early Discovery (Doc. 6) is hereby GRANTED as follows: (1) Plaintiff may immediately

21   serve the proposed subpoenas upon NameSilo, Privacy Guardian, CloudFlare, and

22   Google; and (2) a copy of this Order must be included when serving any subpoena

23   pursuant to this Order.
24          Dated this 29th day of August, 2019.
25
26
27
28
     cc: pla counsel

                                                 - 10 -
